UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1308


REGINALD JONES,

                  Plaintiff - Appellant,

          v.

WELLS FARGO BANK, N.A., d/b/a America’s Servicing Company,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:16-cv-00233-RWT)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jon D. Pels, THE PELS LAW FIRM LLC, Bethesda, Maryland, for
Appellant.   Russell J. Pope, Justin E. Fine, TREANOR POPE &
HUGHES, P.A., Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald       Jones      appeals         the     district        court’s       order

dismissing his complaint as barred by res judicata.                              On appeal,

Jones does not challenge this finding; instead, he argues the

merits of his underlying claim.

       An appellant must present his “contentions and the reasons

for them, with citations to the authorities and parts of                                    the

record    on     which    the    appellant           relies.”      Fed.     R.      App.    P.

28(a)(8)(A).       “Failure to comply with the specific dictates of

this     rule     with    respect       to       a     particular        claim       triggers

abandonment      of     that    claim   on   appeal.”            Edwards       v.    City   of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

       Jones has not challenged the district court’s determination

that the doctrine of res judicata bars his claim.                           Accordingly,

he has abandoned his claim that the district court erred.                              Thus,

we affirm for the reasons stated by the district court.                                Jones

v.   Wells     Fargo,    N.A.,    No.   8:16-cv-00233-RWT           (D.     Md.      Mar.   7,

2016).       We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented     in    the       materials

before    this    court    and    argument       would     not    aid    the     decisional

process.

                                                                                     AFFIRMED




                                             2